Exhibit 10.13

EASTERN VIRGINIA BANKSHARES, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

Effective January 1, 2008



--------------------------------------------------------------------------------

Eastern Virginia Bankshares, Inc.

Supplemental Executive Retirement Plan

Effective January 1, 2008

TABLE OF CONTENTS

 

         Page   INTRODUCTION      1    ARTICLE I  

DEFINITIONS

     2   

1.01

 

Affiliate

     2   

1.02

 

Beneficiary

     2   

1.03

 

Board

     2   

1.04

 

Change in Control

     2   

1.05

 

Code

     3   

1.06

 

Corporation

     3   

1.07

 

Disability or Disabled

     3   

1.08

 

Eligible Employee

     3   

1.09

 

Normal Retirement Age

     3   

1.10

 

Participant

     3   

1.11

 

Plan

     3   

1.12

 

Separation from Service

     3   

1.13

 

Specified Employee

     4    ARTICLE II  

PARTICIPATION

     5    ARTICLE III  

BENEFITS

     6   

3.01

 

Normal Retirement Benefit

     6   

3.02

 

Separation from Service Prior to Normal Retirement Age

     6   

3.03

 

Disability

     7   

3.04

 

Death Benefits

     7   

3.05

 

Anti-Acceleration

     7    ARTICLE IV  

GUARANTEES

     8    ARTICLE V  

TERMINATION OF EMPLOYMENT

     9   

5.01

 

No Guarantee of Employment

     9   

5.02

 

Termination of Employment

     9   

5.03

 

Forfeiture

     9    ARTICLE VI  

TERMINATION, AMENDMENT OR MODIFICATION OF PLAN

     10   

6.01

 

Amendment or Termination

     10   

6.02

 

Notice

     10   

6.03

 

Limitation on Amendment, Termination, etc.

     10   

6.04

 

Effect of Plan Termination

     10    ARTICLE VII  

FUNDING

     11   

 

 

Supplemental Executive Retirement Plan

 

-i-



--------------------------------------------------------------------------------

Eastern Virginia Bankshares, Inc.

Supplemental Executive Retirement Plan

Effective January 1, 2008

 

7.01

 

Unfunded Plan

     11   

7.02

 

Life Insurance

     11   

7.03

 

Trust

     11    ARTICLE VIII  

RESTRICTIONS ON TRANSFER OF BENEFITS

     12    ARTICLE IX  

ADMINISTRATION OF THE PLAN

     13   

9.01

 

The Board

     13   

9.02

 

Indemnification of the Board

     13   

9.03

 

Powers of the Board

     13   

9.04

 

Information

     13   

9.05

 

Claims Procedure

     13    ARTICLE X  

MISCELLANEOUS

     14   

10.01

 

Binding Nature

     14   

10.02

 

Governing Law

     14   

10.03

 

Construction

     14   

10.03

 

Other Benefits and Agreements

     14   

10.05

 

Severability

     14   

10.06

 

Gender and Number

     14   

10.07

 

Titles and Captions

     15   

10.08

 

Omnibus Provisions

     15    ARTICLE XI  

ADOPTION

     16   

 

 

Supplemental Executive Retirement Plan

 

-ii-



--------------------------------------------------------------------------------

Eastern Virginia Bankshares, Inc.

Supplemental Executive Retirement Plan

Effective January 1, 2008

INTRODUCTION

The Board of Directors of Eastern Virginia Bankshares, Inc. adopted the
Supplemental Executive Retirement Plan, effective January 1, 2008, for the
purpose of retaining and motivating the Corporation’s Chief Executive Officer.

The Plan is intended to be unfunded and maintained primarily for the purpose of
providing deferred compensation for a “select group of management or highly
compensated employees” (as such phrase is used in the Employee Retirement Income
Security Act of 1974). The Plan must be administered and construed in a manner
that is consistent with that intent.

The Plan is intended to satisfy the requirements of Code Section 409A and
Treasury Regulations issued thereunder. Each provision and term of the Plan
should be interpreted accordingly.

 

Supplemental Executive Retirement Plan

 

1



--------------------------------------------------------------------------------

Eastern Virginia Bankshares, Inc.

Supplemental Executive Retirement Plan

Effective January 1, 2008

 

ARTICLE I

DEFINITIONS

The following phrases or terms have the indicated meanings:

 

1.01 Affiliate

Affiliate means (i) any entity that is a member of a controlled group of
corporations as defined in Code section 1563(a), determined without regard to
Code sections 1563(a)(4) and 1563(e)(3)(c), of which the Corporation is a member
according to Code section 414(b); (ii) an unincorporated trade or business that
is under common control with the Corporation as determined according to Code
section 414(c); or (iii) a member of an affiliated service group of which the
Corporation is a member according to Code section 414(m).

 

1.02 Beneficiary

Beneficiary means the person, persons, entity, entities or the estate of a
Participant entitled to receive benefits under the Plan in accordance with a
properly completed beneficiary designation form. If a Participant fails to
complete a beneficiary designation form, or the form is incomplete, Beneficiary
means the Participant’s estate. A Participant may amend or change his
Beneficiary designation in accordance with procedures established by the Board.

 

1.03 Board

Board means the Board of Directors of Eastern Virginia Bankshares, Inc.

 

1.04 Change in Control

Change in Control means, (i) any person, including a “group” as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, becomes the owner or
beneficial owner of Corporation securities having 50% or more of the combined
voting power of the then outstanding Corporation securities that may be cast for
the election of the Corporation’s directors other than a result of an issuance
of securities initiated by the Corporation, or open market purchases approved by
the Board of Directors, as long as the majority of the Board of Directors
approving the purchases is a majority at the time the purchases are made; or
(ii) as the direct or indirect result of, or in connection with, a tender or
exchange offer, a merger or other business combination, a sale of assets, a
contested election of directors, or any combination of these events, the persons
who were directors of the Corporation before such events cease to constitute a
majority of the Corporation’s Board, or any successor’s board, within two years
of the last of such transactions. For purposes of this Agreement, a Change of
Control occurs on the date on which an event described in (i) or (ii) occurs. If
a Change of Control occurs on account of a series of transactions or events, the
Change of Control occurs on the date of the last of such transactions or events.

 

Supplemental Executive Retirement Plan

 

2



--------------------------------------------------------------------------------

Eastern Virginia Bankshares, Inc.

Supplemental Executive Retirement Plan

Effective January 1, 2008

 

1.05 Code

Code means the Internal Revenue Code of 1986, as amended.

 

1.06 Corporation

Corporation means Eastern Virginia Bankshares, Inc.

 

1.07 Disability or Disabled

Disability or Disabled means a Participant is considered disabled if the
Participant is (a) unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or (b) by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Corporation.

 

1.08 Eligible Employee

Eligible Employee means an individual (i) who is employed by the Corporation or
an Affiliate and (ii) who is a member of management or is a highly compensated
employee.

 

1.09 Normal Retirement Age

Normal Retirement Age means the attainment of age 67.

 

1.10 Participant

Participant means an Eligible Employee who is designated by the Board to
participate in the Plan in accordance with Article II. An individual shall
remain a Participant only so long as the individual remains an Eligible Employee
and his designation as a Participant has not been revoked or rescinded.

 

1.11 Plan

Plan means the Eastern Virginia Bankshares, Inc. Supplemental Executive
Retirement Plan.

 

1.12 Separation from Service

Separation from Service means either: (i) the complete cessation of the
performance of services by the Participant for the Corporation for whatever
reason, or (ii) a diminished level of services where the Participant is expected
to perform services at a level equal to 20% or less of

 

Supplemental Executive Retirement Plan

 

3



--------------------------------------------------------------------------------

Eastern Virginia Bankshares, Inc.

Supplemental Executive Retirement Plan

Effective January 1, 2008

 

the average level of service provided during the immediately preceding 36
months, provided, however, that Separation from Service does not include
military leave, sick leave or other bona fide leave of absence if (i) the period
of such leave does not exceed six months, and (ii) there is a reasonable
expectation that the Participant will return to perform service with the
Corporation.

 

1.13 Specified Employee

Specified Employee means a Participant who on the date of his Separation from
Service is a Key Employee of the Corporation provided that the Corporation is
publicly traded on an established securities market. The Corporation shall
determine the Participants who are Key Employees on the Specified Employee
Identification Date. Any Participant who is a Key Employee on the Specified
Employee Identification Date shall be treated as a Key Employee for the entire
12 month period beginning on the Specified Employee Effective Date. For purposes
of this definition, the following terms apply:

(a) Key employee means a Participant who meets the requirements of Code section
416(i)(l)(A)(i), (ii), or (iii) applied in accordance with the regulations
thereunder and disregarding Code section 416(i)(5). Compensation for purposes of
identifying the Key Employee is defined according to Treasury Regulation section
1.415(c)-2(a) applied without regard to the safe harbor provided in Treasury
Regulation section 1.415(c)-2(d), the special timing rules provided in Treasury
Regulation section 1.415(c)-2(e), and the special rules provided in Treasury
Regulation section 1.415(c)-2(g).

(b) The Specified Employee Identification Date shall be December 31.

(c) The Specified Employee Effective Date is the first day of the fourth month
following the Specified Employee Identification Date.

 

Supplemental Executive Retirement Plan

 

4



--------------------------------------------------------------------------------

Eastern Virginia Bankshares, Inc.

Supplemental Executive Retirement Plan

Effective January 1, 2008

 

ARTICLE II

PARTICIPATION

An Eligible Employee who is designated to participate in the Plan by the Board
shall become a Participant in the Plan as of the date specified by the Board. A
Participant shall continue to participate until such date as the Board may
declare he is no longer a Participant or until the date that he is no longer an
Eligible Employee.

 

Supplemental Executive Retirement Plan

 

5



--------------------------------------------------------------------------------

Eastern Virginia Bankshares, Inc.

Supplemental Executive Retirement Plan

Effective January 1, 2008

 

ARTICLE III

BENEFITS

 

3.01 Normal Retirement Benefit

(a) Upon his Separation from Service on or after his Normal Retirement Age, a
Participant shall be entitled to an annual Retirement benefit equal to $155,000.

(b) A Participant’s benefit under subsection (a) above shall be payable in equal
or substantially equal monthly installments over a 15-year period commencing on
the first day of the month following the Participant’s Separation from Service
after his Normal Retirement Age, provided that with respect to a Participant who
is a Specified Employee or his Separation from Service, such monthly benefits
shall commence on the first day of the month following the six- month
anniversary of the Participant’s Separation from Service. The first payment
shall include a “catch up” amount equal to the sum of payments that would have
been made to the Participant during the period preceding the first payment date
if no six-month delay applied, plus interest compounded monthly using the prime
rate as published in the Wall Street Journal in effect as of the first day of
each month.

 

3.02 Separation from Service Prior to Normal Retirement Age

(a) Subject to subsection (c) below, a Participant who Separates from Service
prior to his Normal Retirement Age shall forfeit the nonvested portion of the
benefit provided in section 3.01. A Participant shall vest in his Normal
Retirement Benefit in accordance with the following schedule:

 

Separation at age

  

Percentage Vested

52

       5.00%

53

     10.15%

54

     15.45%

55

     20.90%

56

     26.56%

57

     32.25%

58

     38.15%

59

     44.20%

60

     50.40%

61

     56.75%

62

     63.25%

63

     69.90%

64

     76.70%

65

     83.65%

66

     90.75%

67

   100.00%

 

Supplemental Executive Retirement Plan

 

6



--------------------------------------------------------------------------------

Eastern Virginia Bankshares, Inc.

Supplemental Executive Retirement Plan

Effective January 1, 2008

 

(b) A Participant who separates from Service prior to his Normal Retirement Age
shall be entitled to the vested percentage of his Normal Retirement commencing
on the first day of the month following the later of the Participant’s
attainment of age 62 or his Separation from Service, and such benefits shall be
payable in substantially equal monthly installments over a 15- year period;
provided, however, that if the Participant is a Specified Employee, his benefits
shall commence no earlier than the first day of the month following the
six-month anniversary of his Separation of Service. The first payment shall
include a “catch up” amount equal to the sum of payments that would have been
made to the Participant during the period preceding the first payment date if no
six-month delay applied, plus interest compounded monthly using the prime rate
as published in the Wall Street Journal in effect as of the first day of each
month.

(c) Upon a Change in Control, a Participant shall be fully vested in his Normal
Retirement benefit.

 

3.03 Disability

If a Participant becomes Disabled prior to his Separation from Service and
during his employment with the Corporation or an Affiliate, he shall be entitled
to receive the vested percentage of his Normal Retirement Benefit based on his
age (in whole years) as of the date he became Disabled. Such benefit shall be
payable as of the first day of the month following the date the Participant is
determined to be Disabled and shall be payable in substantially equal monthly
payments over a 15-year period.

 

3.04 Death Benefits

(a) If a Participant dies prior to his Separation from Service, no benefits
shall be payable under the Plan.

(b) If a Participant dies after benefit payments begin under the Plan, a
Participant’s Beneficiary shall be entitled to any payments remaining in the
15-year period certain period.

 

3.05 Anti-Acceleration

Notwithstanding anything in the Plan to the contrary, no payment may be made
which accelerates the time over which distributions shall be made to the
Participant (except as other permitted under Code section 409A).

Notwithstanding the preceding, the Company, in its discretion, may accelerate
distributions under the Plan in accordance with each of the payment events
contained in Treasury Regulation section 1.409A-3(j)(4)(ii) through (xiv).

 

Supplemental Executive Retirement Plan

 

7



--------------------------------------------------------------------------------

Eastern Virginia Bankshares, Inc.

Supplemental Executive Retirement Plan

Effective January 1, 2008

 

ARTICLE IV

GUARANTEES

Eastern Virginia Bankshares, Inc. and any Affiliate participating in the Plan
have only a contractual obligation to pay the benefits described in Article III.
All benefits are to be satisfied solely out of the general corporate assets of
the Corporation or the appropriate Affiliate which shall remain subject to the
claims of its creditors. No assets of the Corporation or a participating
Affiliate will be segregated or committed to the satisfaction of its obligations
to any Participant or Beneficiary under this Plan. If the Corporation, in its
sole discretion, elects to purchase life insurance on the life of a Participant
in connection with the Plan, the Participant must submit to a physical
examination, if required by the insurer, and otherwise cooperate in the issuance
of such policy or his rights under the Plan will be forfeited.

 

Supplemental Executive Retirement Plan

 

8



--------------------------------------------------------------------------------

Eastern Virginia Bankshares, Inc.

Supplemental Executive Retirement Plan

Effective January 1, 2008

 

ARTICLE V

TERMINATION OF EMPLOYMENT

 

5.01 No Guarantee of Employment

The Plan does not in any way limit the right of the Corporation or an Affiliate
at any time and for any reason to terminate the Participant’s employment or such
Participant’s status as an Eligible Employee. In no event shall the Plan, by its
terms or by implication, constitute an employment contract of any nature
whatsoever between the Corporation or an Affiliate and a Participant.

 

5.02 Termination of Employment

A Participant who ceases to be an Eligible Employee or whose employment with the
Corporation and its Affiliates is terminated with Cause shall immediately cease
to be a Participant under this Plan and shall forfeit all rights under this
Plan. For purposes of this Section 5.02, “Cause” means the Participant’s
personal dishonesty, incompetence, willful misconduct, breach of fiduciary duty
involving personal profit, intentional failure to perform the stated duties for
any reason other than for Disability, willful violation of any law, rule or
regulation (other than traffic violations or similar offenses) or final cease
and desist order, conviction of a felony or misdemeanor involving moral
turpitude, misappropriation of the Corporation’s assets (determined on a
reasonable basis) or those of its Affiliates.

 

5.03 Forfeiture

Notwithstanding Section 5.02 above, a Participant forfeits all benefits if he
enters into Competition with the Corporation prior to a Change in Control. For
purposes of this Section 5.03, “Competition” means to directly or indirectly,
either as a principal, agent, employee, employer, stockholder, co-partner or any
other individual or representative capacity whatsoever: (i) engage in a
Competitive Business anywhere with a 20 mile radius of the principal executive
offices of the Corporation or on the date the Participant’s employment
terminates; or (ii) solicit, or assist any other person or business entity in
soliciting, any depositors or other customers of the Corporation to make
deposits in or to become customers of any other financial institution conducting
a Competitive Business; or (iii) induce any individuals to terminate their
employment with the Corporation or its Affiliates. As used in this Plan, the
term “Competitive Business” means all banking and financial products and
services that are substantially similar to those offered by the Corporation on
the date that the Participant’s employment terminates.

 

Supplemental Executive Retirement Plan

 

9



--------------------------------------------------------------------------------

Eastern Virginia Bankshares, Inc.

Supplemental Executive Retirement Plan

Effective January 1, 2008

 

ARTICLE VI

TERMINATION, AMENDMENT OR MODIFICATION OF PLAN

 

6.01 Amendment or Termination

Except as otherwise specifically provided, the Corporation reserves the right to
terminate, amend or modify this Plan, wholly or partially, at any time and from
time to time. Such right to terminate, amend or modify the Plan shall be
exercised by the Board. The Board may delegate to its Executive Committee all or
part of its authority to amend or terminate the Plan. The Plan shall not be
terminated unless such termination is permitted and administered in accordance
with Treasury Regulation section 1.409A-3(j)(4)(ix).

 

6.02 Notice

Any notice which shall be or may be given under the Plan shall be in writing and
shall be mailed by United States mail, postage prepaid. If notice is to be given
to the Corporation such notice shall be addressed to it at Eastern Virginia
Bankshares, Inc., P. 0. Box 1455, Tappahannock, Virginia 22560; addressed to the
attention of the Corporate Secretary. If notice is to be given to a Participant,
such notice shall be addressed to the Participant’s last known address.

 

6.03 Limitation on Amendment, Termination, etc.

The rights of the Corporation set forth in Plan section 6.01 are subject to the
condition that the Board or its delegate shall take no action to decrease the
benefit that has vested through the date of amendment or termination.

 

6.04 Effect of Plan Termination

Except as provided in Plan sections 6.01 and 6.03 upon the termination of this
Plan by the Board, the Plan shall no longer be of any further force or effect,
and neither the Corporation, any Affiliate nor any Participant shall have any
further obligation or right under this Plan. Likewise, the rights of any
individual who was a Participant and whose designation as a Participant is
revoked or rescinded by the Board shall cease upon such action.

 

Supplemental Executive Retirement Plan

 

10



--------------------------------------------------------------------------------

Eastern Virginia Bankshares, Inc.

Supplemental Executive Retirement Plan

Effective January 1, 2008

 

ARTICLE VII

FUNDING

 

7.01 Unfunded Plan

All Plan Participants and Beneficiaries are general unsecured creditors of the
Corporation with respect to the benefits due hereunder and the Plan constitutes
a mere promise by the Corporation to make benefit payments in the future. It is
the intention of the Corporation that the Plan be considered unfunded for tax
purposes.

 

7.02 Life Insurance

The Corporation may, but is not required to, purchase life insurance in amounts
sufficient to provide some or all of the benefits provided under this Plan or
may otherwise segregate assets for such purpose.

 

7.03 Trust

The Corporation may, but is not required to, establish a grantor trust which may
be used to hold assets of the Corporation which are maintained as reserves
against the Corporation’s unfunded, unsecured obligations hereunder. Such
reserves shall at all times be subject to the claims of the Corporation’s
creditors. To the extent such trust or other vehicle is established, and assets
contributed, for the purpose of fulfilling the Corporation’s obligation
hereunder, then such obligation of the Corporation shall be reduced to the
extent such assets are utilized to meet its obligations hereunder. Any such
trust and the assets held thereunder are intended to conform in substance to the
terms of the model trust described in Revenue Procedure 92-64.

 

Supplemental Executive Retirement Plan

 

11



--------------------------------------------------------------------------------

Eastern Virginia Bankshares, Inc.

Supplemental Executive Retirement Plan

Effective January 1, 2008

 

ARTICLE VIII

RESTRICTIONS ON TRANSFER OF BENEFITS

No right or benefit under the Plan shall be subject to anticipation, alienation,
sale, assignment, pledge, encumbrance or charge, and any attempt to do so shall
be void. No right or benefit hereunder shall in any manner be liable for or
subject to the debts, contracts, liabilities, or torts of the person entitled to
such benefit. If any Participant or Beneficiary under the Plan should become
bankrupt or attempt to anticipate, alienate, sell, assign, pledge, encumber or
charge any right to a benefit hereunder, then such right or benefit, in the
discretion of the Board, shall cease and terminate, and, in such event, the
Board may hold or apply the same or any part thereof for the benefit of such
Participant or Beneficiary, his or her spouse, children, or other dependents, or
any of them, in such manner and in such portion as the Board may deem proper.

 

Supplemental Executive Retirement Plan

 

12



--------------------------------------------------------------------------------

Eastern Virginia Bankshares, Inc.

Supplemental Executive Retirement Plan

Effective January 1, 2008

 

ARTICLE IX

ADMINISTRATION OF THE PLAN

 

9.01 The Board

The Plan shall be administered by the Board. Subject to the provisions of the
Plan, the Board may adopt such rules and regulations as may be necessary to
carry out the purposes hereof. The Board’s interpretation and construction of
any provision of the Plan shall be final and conclusive. The Board in its sole
discretion may delegate ministerial duties with respect to the administration of
the Plan to employees of the Corporation or to third parties.

 

9.02 Indemnification of the Board

The Corporation shall indemnify and save harmless each member of the Board
against any and all expenses and liabilities arising out of membership on the
Board related to any shareholder or similar action involving the Plan, excepting
only expenses and liabilities arising out of a member’s own willful misconduct.
Expenses against which a member of the Board shall be indemnified hereunder
shall include without limitation, the amount of any settlement or judgment,
costs, counsel fees, and related charges reasonably incurred in connection with
a claim asserted, or a proceeding brought or settlement thereof. The foregoing
right of indemnification shall be in addition to any other rights to which any
such member may be entitled.

 

9.03 Powers of the Board

In addition to the powers hereinabove specified, the Board shall have the power
to compute and certify the amount and kind of benefits from time to time payable
to Participants and their Beneficiaries under the Plan, to authorize all
disbursements for such purposes, and to determine whether a Participant is
entitled to a benefit under Plan section 3.01.

 

9.04 Information

To enable the Board to perform its functions, the Corporation shall supply full
and timely information to the Board on all matters relating to the compensation
of all Participants, their retirement, death or other cause for termination of
employment, and such other pertinent facts as the Board may require.

 

9.05 Claims Procedure

All claims for benefits shall be in writing in a form satisfactory to the Board.
If the Board wholly or partially denies a Participant’s or Beneficiary’s claim
for benefits, the Board shall review the Participant’s claim in accordance with
applicable procedures described in the Employee Retirement Income Security Act
of 1974.

 

Supplemental Executive Retirement Plan

 

13



--------------------------------------------------------------------------------

Eastern Virginia Bankshares, Inc.

Supplemental Executive Retirement Plan

Effective January 1, 2008

 

ARTICLE X

MISCELLANEOUS

 

10.01 Binding Nature

The Plan shall be binding upon the Corporation, any participating Affiliates and
its successors and assigns, subject to the powers set forth in Article VI, and
upon a Participant, his or her Beneficiary, and either of their assigns, heirs,
executors and administrators.

 

10.02 Governing Law

To the extent not preempted by federal law, the Plan shall be governed and
construed under the laws of the Commonwealth of Virginia (including its choice
of law rules, except to the extent those rules would require the application of
the law of a state other than Virginia) as in effect at the time of their
adoption and execution, respectively.

 

10.03 Construction

Masculine pronouns wherever used shall include feminine pronouns and the use of
the singular shall include the plural.

 

10.04 Other Benefits and Agreements

The benefits provided for a Participant and his Beneficiary under the Plan are
in addition to any other benefits available to such Participant under any other
plan or program of the Corporation for its employees, and, except as may
otherwise be expressly provided for, the Plan shall supplement and shall not
supersede, modify or amend any other plan or program of the Corporation in which
a Participant is participating.

 

10.05 Severability

If any provision of the Plan should for any reason be declared invalid or
unenforceable by a court of competent jurisdiction, the remaining provisions
shall nevertheless remain in full force and effect.

 

10.06 Gender and Number

In the construction of the Plan, the masculine shall include the feminine or
neuter and the singular shall include the plural and vice-versa in all cases
where such meanings would be appropriate.

 

Supplemental Executive Retirement Plan

 

14



--------------------------------------------------------------------------------

Eastern Virginia Bankshares, Inc.

Supplemental Executive Retirement Plan

Effective January 1, 2008

 

10.07 Titles and Captions

Titles and captions and headings herein have been inserted for convenience of
reference only and are to be ignored in any construction of the provisions
hereof.

 

10.08 Omnibus Provisions

(a) Any benefit, payment or other right provided by the Plan shall be provided
or made in a manner, and at such time, in such form and subject to such election
procedures (if any), as complies with the applicable requirements of Code
section 409A to avoid a plan failure described in Code section 409A(a)(1),
including without limitation, deferring payment until the occurrence of a
specified payment event described in Code section 409A(a)(2). Notwithstanding
any other provision hereof or document pertaining hereto, the Plan shall be so
construed and interpreted to meet the applicable requirements of Code section
409A to avoid a plan failure described in Code section 409A(a)(1).

(b) It is specifically intended that all elections, consents and modifications
thereto under the Plan will comply with the requirements of Code section 409A
(including any transition or grandfather rules thereunder). The Company is
authorized to adopt rules or regulations deemed necessary or appropriate in
connection therewith to anticipate and/or comply the requirements of Code
section 409A (including any transition or grandfather rules thereunder) and to
declare any election, consent or modification thereto void if non-compliant with
Code section 409A.

 

Supplemental Executive Retirement Plan

 

15



--------------------------------------------------------------------------------

Eastern Virginia Bankshares, Inc.

Supplemental Executive Retirement Plan

Effective January 1, 2008

 

ARTICLE XI

ADOPTION

The Corporation has adopted this Plan pursuant action taken by the Board.

As evidence of its adoption of the Plan, Eastern Virginia Bankshares, Inc. has
caused this document to be signed by
its                                          , this        day of
                     2007, as effective January 1, 2008.

 

EASTERN VIRGINIA BANKSHARES, INC. By:    

 

Supplemental Executive Retirement Plan

 

16